The relator Sherwin appealed to the court of appeals and asked a stay pending the appeal. On presentation of the recognizance he had not signed it. Mr. Tremaine claimed the Code did not require that he should do so, and stated he was in London. Mr. Moak objected and claimed he was required to do so, and that when he did so he must he in this state within the jurisdiction of the court. Mr. justice Beady, after holding the papers for several days for examination, decided: “ I think, in this matter, that the relator must unite in the recognizance. He must be within the jurisdiction of this court to comply with its mandates in order to get this appeal perfected.”